 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 In re:
                                                                   Chapter 11 (Subchapter V)
 SOUNDVIEW PREPARATORY SCHOOL,                                     Case No. 20-22948 (RDD)
                                                                   Post-Confirmation
                                     Debtor.
 -------------------------------------------------------------X

           ORDER GRANTING APPLICATIONS FOR ALLOWANCE OF FINAL
              COMPENSATION AND REIMBURSEMENT OF EXPENSES
             FOR KIRBY AISNER & CURLEY LLP AND HEIDI J. SORVINO

        Upon consideration of the Applications for Allowance of Final Compensation and

Reimbursement of Expenses (together, the “Applications”) under 11 U.S.C. § 330 for

professional services rendered and expenses incurred during this chapter 11 case by counsel for

the debtor and debtor in possession herein and by the Subchapter V trustee; and a hearing having

been held before this Court to consider the Applications on January 13, 2021; and due notice

having been given pursuant to Federal Rules of Bankruptcy Procedure 2002(a)(6) and (c)(2); and

due consideration having been given to any responses thereto; and sufficient cause having been

shown therefor, it is hereby

        ORDERED, that the Applications are granted to the extent set forth in the attached

Schedules A and B.

Dated: White Plains, New York
       January 15, 2021
                                                    /s/Robert D. Drain
                                                    United States Bankruptcy Judge
Case No.: 20-22948(rdd)                                                 CURRENT FEE PERIOD                                          Schedule A
Case Name: Soundview Preparatory School


                                                                                                        (6)
                                                                                                     Fees to be
                                                    (3)                                 (5)
                                   (2)                                                                Paid for                                            (9)
                                                   Fees                              Fees to be                          (7)              (8)
        (1)                  Date/Document                             (4)                           Prior Fee                                      Expenses to be
                                                 Requested                            Paid for                      Total Fees to      Expenses
      Applicant                Number of                          Fees Allowed                      Period(s) (if                                  Paid for Current
                                                    on                              Current Fee                       be Paid          Requested
                              Application                                                            any) (i.e.,                                      Fee Period
                                                 Application                           Period
                                                                                                     Holdback
                                                                                                      Release)
                               12/22/2020
                               Doc No. 57
Kirby Aisner &                    Supp:          $29,448.00       $29,448.00        $29,448.001         N/A         $29,448.00         $4,812.36      $4,812.36
Curley LLP                      1/11/2021
Counsel to the Debtor          Doc No. 61
Heidi J. Sorvino               12/22/2020
                                                 $15,000.00       $15,000.00         $15,000.00         N/A         $15,000.00         $179.83         $179.83
Subchapter V Trustee           Doc No. 58




      Date Order Signed: 1/15/2021                                                                Initials: RDD USBJ




      1
          Before application of a remaining prepetition retainer in the amount of $6,717.00,.
Case No.: 20-22948(rdd)                                              ALL FEE PERIODS                              Schedule B
Case Name: Soundview Preparatory School


                (1)                                 (2)                            (3)                    (4)                          (5)
              Applicant                    Total Fees Requested              Total Fees Paid   Total Expenses Requested        Total Expenses Paid




  Kirby Aisner & Curley LLP
  Counsel to the Debtor                         $29,448.00                     $29,448.002            $4,812.36                    $4,812.36

  Heidi J. Sorvino
                                                $15,000.00                     $15,000.00              $179.83                      $179.83
  Subchapter V Trustee




     Date Order Signed: 1/15/2021                                                                       Initials: RDD USBJ




     2
         Before application of a remaining pre-petition retainer in the amount of $6,717.00.
